DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-10, 12-17, and 19-23 are pending and examined below. This action is in response to the claims filed 10/26/20.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 10/26/20, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 10/26/20. 35 U.S.C. § 103 rejections to claims 1-3, 5-10, 12-17, and 19-23 are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Nielson et al. (US 2018/0025500) and Trott et al. (US 8,948,038) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Michini et al. (US 2018/0004207) in view of Roper et al. (US 2019/0383619), Nielson et al. (US 2018/0025500) and Trott et al. (US 8,948,038).

Regarding claims 1, 8, and 15, Michini discloses a dynamically adjusting UAV flight operations including a device, comprising: one or more memories (¶20 - associated volatile and/or non-volatile memory); and 
one or more processors, communicatively coupled to the one or more memories (¶20 - a system of one or more processors), to: 
receive, from a plurality of antennas, antenna information associated with a three- dimensional (3D) environment (¶112-115 - model of the RF transmitter tower corresponds to the recited antenna information, ¶95-96 and Fig. 7 disclose a mission including tracking of multiple towers corresponding to the recited plurality of antennas); 
generate, based on receiving the antenna information, a radio frequency (RF) model associated with predicting one or more RF conditions in the 3D environment (¶106-109 and Fig. 8 – default RF conditions correspond to the recited RF condition, expected frequencies corresponding to the recited predicted RF conditions, and RSSI map corresponds to the recited RF model); 
receive, from an unmanned aerial vehicle (UAV), one or more actual RF conditions measured by the UAV while traversing the 3D environment (¶112-115 and Fig. 9 – step 904 and initial RF survey corresponds to the recited actual RF information); 
update the RF model based on the one or more actual RF conditions (¶112-117 and Fig. 9 – step 906 and generate RSSI map of current RF conditions corresponds to the recited update the RF model),
determine a set of parameters associated with generating a route plan for routing the UAV in a the 3D environment (¶103-111 and Fig. 8 – inspection mission parameters 802 corresponds to the recited set of parameters, flight package corresponds to the recited route plan and three-dimensional model corresponds to the recited three-dimensional environment), wherein 
the set of parameters includes a parameter that identifies a radio frequency (RF) condition to be satisfied by the route plan (¶106-109 and Fig. 8 – default RF conditions correspond to the recited RF condition and flight package corresponds to the recited route plan); 
determine a route, associated with the 3D environment, based on the parameter that identifies the RF condition and using an RF model (¶105-109 and Fig. 8 – flight plan corresponds to the recited route, three-dimensional model corresponds to the recited three-dimensional environment, default RF conditions correspond to the recited RF condition, and RSSI map corresponds to the recited RF model), wherein 
the RF model is associated with predicting RF conditions in the 3D environment (¶64 and ¶105-109 – three-dimensional RSSI map corresponds to the recited RF model given that RSSI is the strength of RF signal); 
generate the route plan including information associated with the route (¶110-111 and Fig. 8 – step 814); and 
provide information associated with the route plan (¶110-111 and Fig. 8 – step 816, send flight package to the UAV). 

However, Roper discloses a positioning system with energy vector field mapping including calculate one or more gain vectors associated with the plurality of antennas based on the antenna information (¶56-60 – field transmit antennas corresponding to the recited plurality of antennas where field vectors corresponding to the recited one or more gain vectors), 
map the one or more gain vectors in a representation of the 3D environment (¶59 - These model coordinates are then mapped onto the physical layout of the environment to generate position data where the model of the environment 510 includes a three-dimensional model), and 
generate the model based on the mapping (¶59 - These model coordinates are then mapped onto the physical layout of the environment to generate position data where the model of the environment 510 includes a three-dimensional model, the vector field based 3D mapping of Roper with the RF modeling of Michini corresponding to the recited generation of RF model based on vector field information).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the dynamically adjusting UAV flight operations of Michini with the energy vector field mapping of Roper in order to provide an accurate positioning system that can be used by autonomous vehicles to navigate in GPS denied environments (Roper - ¶4).
Michini in view of Roper does not disclose the use of an adjusted RF vector for the modeling or the use of SINR as the basis of the model, however Nielsen discloses a method of 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the dynamically adjusting UAV flight operations of Michini in view of Roper with the vector parameter adjustments of Nielson in order to provide a more accurate location estimate (Nielson - ¶173).
Michini in view of Roper and Nielson does not disclose the use of SINR as the basis of the model, however Trott discloses estimating an RF propagation model utilizing received SINR (Column 7, Line 44 – Column 8, Line 13).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the dynamically adjusting UAV flight operations of Michini in view of Roper and Nielson with the SINR identification of Trott in order to remove constraints that deal with interference in radio communications (Column 1, Lines 10-25).

Regarding claims 2, 9, and 16, Michini further identifies at least one of (¶103-111 and Fig. 8 – mission parameters 802 corresponds to the recited set of parameters and default RF conditions correspond to the recited RF condition): 
a minimum signal to interference plus noise ratio (SINR); 
a minimum signal to noise ratio (SNR); 
a minimum signal strength (¶64 and ¶105-109 – three-dimensional RSSI map corresponds to the recited RF model given that RSSI is the strength of RF signal); 
a minimum reference signal received power (RSRP); or 
a minimum reference signal received quality (RSRQ). 

Regarding claims 3, 10, and 17, Michini further discloses the one or more processors are further to (¶20 - a system of one or more processors): 
determine, based on antenna information, predicted RF information associated with the 3D environment (¶51-53, ¶112-115 and Fig. 9 – expected RSSI corresponds to the recited predicted RF information); and 
wherein the one or more processors, when generating the RF model, are to: generate the RF model based on the predicted RF information (¶51-53, ¶112-115 and Fig. 9 - expected RSSI corresponds to the recited predicted RF information and three-dimensional RSSI map corresponds to the recited RF model). 

Regarding claims 4, 11, and 18, Michini further discloses the one or more processors are further to (¶20 and Figs. 8-9 - a system of one or more processors): 
receive actual RF information associated with the 3D environment (¶112-115 and Fig. 9 – step 904 and initial RF survey corresponds to the recited actual RF information); and 
update the RF model, associated with predicting RF conditions in the 3D environment, based on the actual RF information (¶112-117 and Fig. 9 – step 906 and generate RSSI map of current RF conditions corresponds to the recited update the RF model).
 
Regarding claims 5, 12, and 19, Michini further discloses the one or more processors, are to (¶20 and Figs. 8-9 - a system of one or more processors): 
identify predicted RF information, associated with the RF model, that corresponds to the one or more actual RF conditions (¶51-53, ¶112-117 and Fig. 9 – expected RSSI corresponds to the recited predicted RF information, RSSI map/survey corresponds to the recited RF model, and initial RF survey corresponds to the recited actual RF information); 
determine adjusted RF information based on the one or more actual RF conditions and the predicted RF information that corresponds to the one or more actual RF conditions (¶51-53, ¶112-117 and Fig. 9 – current RF conditions correspond to the recited adjusted RF information based on expected RSSI and RSSI survey); and 
wherein the one or more processors, when updating the RF model, are to: update the RF model based on the adjusted RF information (¶112-117 and Fig. 9 – step 906 and generate RSSI map of current RF conditions corresponds to the recited update the RF model). 

Regarding claims 6, 13, and 20, Michini further discloses the one or more processors, are further to (¶20 and Figs. 8-9- a system of one or more processors): 
identify a set of 3D spaces associated with determining the rout (¶116-118 and Fig. 9 – volumetric areas correspond to the recited 3D spaces and RSSI map of current RF conditions corresponds to the recited RF model); and
identify, based on the parameter and predicted RF information associated with the set of 3D spaces, candidate 3D spaces included in the set of 3D spaces (¶116-118 and Fig. 9 – volumetric areas correspond to the recited 3D spaces, RSSI map of current RF conditions corresponds to the recited RF model, geofences define the areas corresponding to the recited candidate 3D spaces); and 
wherein the one or more processors, when determining the route, are to: determine the route based on the candidate 3D spaces (¶116-118 and Fig. 9 – step 908, adjust the flight plan based on the generated RSSI map and geofences correspond to the recited determine the route). 

Regarding claims 7 and 14, Michini further discloses the one or more processors are further to (¶20 and Figs. 8-9- a system of one or more processors): 
determine whether one or more parameters, of the set of parameters, are satisfied by the route (¶103-104, ¶115-117 and Figs. 8-9 – inspection mission parameters 802 corresponds to the recited set of parameters and UAV 220 can adjust the flight plan which was made using inspection mission parameters); and 
wherein the one or more processors, when generating the route plan, are to (¶20 and Figs. 8-9- a system of one or more processors): 
generate the route plan based on determining that the one or more parameters are satisfied by the route (¶103-104, ¶115-117 and Figs. 8-9 – UAV 220 can adjust the flight plan which was made using inspection mission parameters).

Regarding claim 21, Michini further discloses when providing the information associated with the route plan, are to (¶33 – route planning system):
provide one or more of: information that identifies sets of latitudes and longitudes (¶33 – waypoints including latitudes and longitudes), 
information associated with sets of global positioning system (GPS) coordinates (¶135), or 
information that identifies altitudes at one or more locations (¶25 and ¶33 - altitude restrictions).

Regarding claim 22, Michini further discloses the one or more instructions, that cause the one or more processors to provide the information associated with the route plan, cause the one or more processors to (¶33 – mission parameters include information associated with the route plan): 
provide, to the UAV, the information associated with the route plan (¶76 – flight plan the UAV to move corresponding to the recited proving information to the UAV).

Regarding claim 23, Michini further discloses providing the information associated with the route plan, comprises: providing, to a user device, the information associated with the route plan (¶21).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ganguly et al. (US 2009/0213740) discloses RF modeling using SINR to remove physical interference (¶9 and ¶28).

Karam et al. (US 2015/0276927) discloses an enhanced imaging system which utilizes corrected range vectors of a radar system in order to accurately address skew factors (¶32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665